Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-15 are allowed.  The Information Disclosure Statement file 7 May 2021 has been considered by the Examiner.  A signed copy is enclosed with this Office Action.
The following is an Examiner’s statement of reasons for allowance: 
The present invention is directed to a Continuation of Claims 1-19 of prior U.S. Patent No. 10,657,501 “device; method” sets for “provide a to-do list of a user”. 	The current application had been rejected under 35 U.S.C. 101 for Double Patenting as claiming the same invention as that of Claims 1-19 of prior U.S. Patent No. 10,657,501.  Applicants have amended Claims 1-15 to slightly discern Claims 1-19 of prior U.S. Patent No. 10,657,501 and the double patenting rejection is withdrawn.
The previous application had been rejected under 35 U.S.C. 112 (b) for insufficient antecedent basis for independent Claims 1 and 8.  Applicants’ amendments have corrected the claim limitations and the rejection is withdrawn.

Conclusion

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



	
	

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L MANSFIELD whose telephone number is (571)270-1904.  The examiner can normally be reached on M-Thurs, alt. Fri. (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THOMAS L. MANSFIELD
Examiner
Art Unit 3623



/THOMAS L MANSFIELD/Primary Examiner, Art Unit 3623